DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak on 26 January 2022.

The application has been amended as follows: 

IN THE CLAIMS:

Claims 1, 11, and 16 have been amended as follows, and canceled claims 2, 3, and 12 are merely re-presented below as canceled, without (strikethrough) text, per 37 CFR 1.121(c)(4)(i) and MPEP 714, II., C., (C):

In claim 1, line 20, “the vehicle travel along” has been changed to, “the vehicle travels along”.



3. (Canceled)

In claim 11, line 13, “the vehicle travel along” has been changed to, “the vehicle travels along”.

12. (Canceled)

In claim 16, line 3, “second predetermined value” has been changed to, “third predetermined value”.


Allowable Subject Matter
Claims 1, 4 to 11, and 13 to 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the apparatus or method as recited in claims 1 or 11, wherein (in combination with the other recited elements, steps, and limitations) for example, the vehicle is controlled to complete the lane change and travel along a deviated path in a changed lane in response to the received lane change command when the vehicle travels along the deviated path in the driving lane, a lane centering path is generated in response to a determination that a path following performance of the vehicle is degraded, and the vehicle is controlled to travel along the lane centering .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8 and 9 of the Remarks, filed 15 November 2021, with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Ochida et al. (2020/0189618) reveals an automated driving vehicle which stops in a different position when control performance is degraded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667